DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 16 and 18-20 are objected to because of the following informalities: Claims 16 and 18-20 recite, "the least one..." The antecedent basis for these recitations is, "the at least one..." For purposes of examination, it is assumed Applicant intended to recite, "the at least one...".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 5, 7-9, 11-13, and 18-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 8, 10 and 12 recite the limitation "the detector,” while the independent claim 1 recites, “at least one detector.”  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, it is assumed that claims 5, 8, 10, and 12 are intended to recite, “the at least one detector.”
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-2, 5, 7-9, 14, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lau, Ching Ching ("Application of Near-Infrared Spectroscopy in the Quality Control and Chemical Analysis of Chinese Herbal Medicines," March 2012), hereinafter, Lau.
	In regards to claim 1, Lau discloses a method for authenticating a botanical (analyzing chemical composition of CHM [Chinese Herbal Medicine] and develop appropriate procedures and data analysis algorithms for quality control of CHM) (abstract, p. II, para. 5) comprising: 
identifying at least one marker compound of the botanical (chromatographic methods are developed and validated to determine the corresponding markers in these three herbs [Pueraria Radix, Coptidis Rhizoma, and Ganoderma]) (p. 3, para. 4); 
injecting a sample comprising the botanical into a chromatography system comprising a mobile phase delivery module (quaternary solvent deliver system), an autosampler (auto-sampler), a chromatography column (Thermo ODS hypersil column), a chromatography column manager (Agilent 1100 liquid chromatography system) (p. 63, para. 2 bridging to p. 64, para. 1) and at least one detector (NIRSystems Model XDS spectrometer) (p. 64, para. 3); 
extracting a chromatogram of the at least one marker compound, the extracted chromatogram comprising at least one peak (see figure 4.6, p. 71); 
extracting a spectrum at a chromatographic peak retention time of the at least one marker compound, the extracted spectrum comprising at least one band (see figure 4.6, p. 71); 
integrating the at least one peak of the extracted chromatogram (peak area) (p. 73, para. 1); 
quantifying the at least one peak of the extracted chromatogram (recovery %; calibration curve) (see Table 4.2, p. 73; see Table 4.3, p. 74; see figure 4.7, p. 75); 
quantifying the at least one band of the extracted spectrum (recovery %; calibration curve) (see Table 4.2, p. 73; see Table 4.3, p. 74; see figure 4.7, p. 75); 
comparing the quantified at least one peak of the extracted chromatogram and the quantified at least one band of the extracted spectrum to a set of authentication criteria to determine authenticity of the botanical (the presences of the five isoflavonoids were confirmed by comparing the retention time and UV spectrum of the corresponding peak with those of the standards) (p. 70, para. 2).
	In regards to claim 2, Lau discloses a method wherein the botanical comprises a plant extract (Ganoderma methanolic extracts) (abstract, p. III, para. 3), a plant powder (CHM powder samples) (p. 19, para. 1), an herbal medicine (analyzing chemical composition of CHM [Chinese Herbal Medicine] and develop appropriate procedures and data analysis algorithms for quality control of CHM) (abstract, p. II, para. 5), or a botanical ingredient for personal care products (Puerariae Radix is used to expel pathogenic factors from the muscles, to abate heat, let out the skin eruptions, promote the production of body fluid to relieve thirst and uplift yang to relieve diarrhea. It is used internally as spaasmolytuc, antipyretic, secretary, anti-diarrheal and for the treatment of alcohol addiction, angina pectoris and hypertension) (p. 58, para. 2). 
	In regards to claim 5, Lau discloses a method wherein the at least one detector is a mass spectrometry analyzer (A total of 19 triterpenoids (shown in Table 6.8a) were characterized from the chloroform extract of G. lucidum, which were tentatively identified by comparing their retention times and mass spectra with those of reference standards as well as ESI-MS spectra reported previously in the literatures) (p. 184, para. 1).
In regards to claim 7, Lau discloses a method wherein the chromatogram is extracted at a mass to charge ratio of an ion that is characteristic to the at least one marker compound (The respective parent ions of [the marker] parent ions of ganoderic acid C2, A, H and F are 500.1, 498.9, 573.0 and 570.1 m/z) (p. 176, para. 1).
	In regards to claim 8, Lau discloses a method wherein the at least one detector is a UV-Visual spectrophotometer (UV detector) (p. 70, para. 2; see figure 4.6, p. 71; p. 122, para. 3; see figure 5.4, p. 131). 
Lau further teaches that it is well-known in the art of analyzing Chinese Herbal Medicine (CHM) to pair HPLC with detectors such as UV detectors, photodiode array detectors (Diode-Arraye Detector (DAD)), Evaporative Light Scattering Detector (ELSD), Fluorcence Detector (FLD), Mass Spectrometry (MS), and Nuclear Magnetic Resonance Spectrometry (NMR) (p. 14, para. 1).
In regards to claim 9, Lau discloses a method wherein the chromatogram is extracted at a UV-Vis wavelength that is characteristic to the at least one marker compound (HPLC/UV at 254 nm, see figure 4.6, p. 71; RRLC/UV at 346 nm, see figure 5.4, p. 131).
In regards to claim 14, Lau discloses a method wherein the spectrum is extracted at an apex of the at least one peak (see figure 4.6, p. 71).
In regards to claim 27, Lau discloses a method wherein the botanical is authenticated when all values of the quantified at least one peak and the quantified at least one band are within a predetermined threshold value and the extracted spectrum matches a predetermined spectrum (the presences of the five isoflavonoids were confirmed by comparing the retention time and UV spectrum of the corresponding peak with those of the standards, p. 70, para. 2; Comparing the marker contents of G. lucidum and G. sinense (type II), the triterpenoids contents in G. lucidum is larger than that in G. sinense, p. 181, para. 1; by comparing the chemical profiles of UV and MS chromatograms of G. lucidum and G. sinense, they were different from each other, p. 184, para. 2). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lau, as applied to claim 1, in view of Agilent Technologies ("A Guide to Interpreting Detector Specifications for Gas Chromatographs: Technical Note," 2005), hereinafter Agilent.
In regards to claim 3, Lau teaches that sample concentration affects multivariate analysis of chromatographic profiles (p. 101, para. 1). 
However, Lau is silent on a method wherein the sample comprising the botanical has a consistent concentration of about 5 mg/ml.
Agilent discloses the analogous art of quantifying the specifications of various detectors in the chromatography art (abstract). Agilent teaches that detector sensitivity is specified as a minimum detectable level (MDL) or as a measure of the signal-to-noise (S/N) ratio for a specific injected sample amount and is useful in improving detector performance (p. 1, col. 2, para. 2). Further, Agilent teaches that detector response per sample amount injected is constant (p. 6, col. 2, para. 2). Therefore, sample concentration is a result-effective variable.
MPEP §2144.05 Part II Subpart B defines a result-effective variable as a variable which achieves a recognized result and which its optimal or workable ranges might be discovered through routine experimentation. Further, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Lau by optimizing the result-effective variable of sample concentration for the benefit of improving detector performance (Agilent: p. 1, col. 2, para. 2) and wherein said sample concentration is consistent for the benefit of obtaining a constant detector response (Agilent: p. 6, col. 2, para. 2).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lau, as applied to claim 1 above.
In regards to claim 10, Lau discloses a method wherein the at least one detector is a near-infrared reflectance (NIRS) spectrometer (see Chapter 3, p. 27).
However, Lau is silent on a method wherein the at least one detector is a Fourier-transform infrared (FTIR or FT-IR) spectrometer.
Lau teaches that spectroscopic methods are used widely in the quality control of Chinese Herbal Medicine (CHM) such as Fourier-transform Infrared Spectroscopy (FT-IR), Near-Infrared spectroscopy (NIR) and Nuclear Magnetic Resonance spectroscopy (NMR) because said methods are simple, rapid and require little or no pre-preparation of the samples (p. 18, para. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Lau to include a detector as a Fourier-transform infrared spectrometer for the benefit of providing an analysis method that is simple, rapid and which requires little or no pre-preparation of the samples (Lau: p. 18, para. 3). 
In regards to claim 11, modified Lau discloses a method wherein the chromatogram is extracted at an IR wavenumber that is characteristic to the at least one marker compound (NIRS was used to evaluate the quality of three CHM [Chinese Herbal Medicines]… in terms of differentiation of the species, prediction of markers contents and biological effect… in order to extend the applicability of NIR to different CHM, a better algorithm… is developed by selecting appropriate wavelength regions which correlate more with the parameters as predicted… The case of Ganoderma shows the algorithm is capable to develop a model for the prediction of markers with low content (<0.1%), abstract, p. II, para. 2 to p. III, para. 2; we tried to use NIRS in quality control of three multi-species CHM… Chromatographic methods are developed and validated to determine corresponding markers in these three herbs to provide accurate information to establish classification and quantitation models. We developed systematic procedures for developing NIR analytical methods and new chemometrics to establish more reliable models to assess different quality parameters (chemical contents, biological activities) in different CHM, p. 3, para. 4 to p. 4, para. 1).
In regards to claim 12, Lau discloses evaluation of the purity of standard compounds corresponding to markers (puerarin, dadzin, dadzein, genistin and genistein) by means of a nuclear magnetic resonance (NMR) spectrometer (p. 65, para. 3).
However, Lau is silent on a method wherein the at least one detector of the recited chromatography system is a nuclear magnetic resonance (NMR) spectrometer. The NMR spectrometer utilized is separate from the chromatography system to validate purity of standards corresponding to herbal markers (p. 65, para. 3). 
Lau teaches that spectroscopic methods are used widely in the quality control of Chinese Herbal Medicine (CHM) such as Fourier-transform Infrared Spectroscopy (FT-IR), Near-Infrared spectroscopy (NIR) and Nuclear Magnetic Resonance spectroscopy (NMR) because said methods are simple, rapid and require little or no pre-preparation of the samples (p. 18, para. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Lau to include a detector as an NMR spectrometer for the benefit of providing an analysis method that is simple, rapid and which requires little or no pre-preparation of the samples (Lau: p. 18, para. 3).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lau, as applied to claim 1 above, and further in view of Sumner et al. ("Proposed minimum reporting standards for chemical analysis," 12 September 2007), hereinafter Sumner.
In regards to claim 13, modified Lau is silent on a method wherein the chromatogram is extracted at an NMR chemical shift that is characteristic to the at least one marker compound.
As previously discussed above, Lau discloses evaluation of the purity of standard compounds corresponding to markers (puerarin, dadzin, dadzein, genistin and genistein) by means of a nuclear magnetic resonance (NMR) spectrometer (p. 65, para. 3). Lau makes apparent that it is known in the art that a characteristic spectrum is inherently reported by its chemical shift as shown by Lau’s Appendix 4.1 (p. 249-251).
Sumner discloses the analogous art of providing minimum reporting standards for chemical analysis (abstract) and minimum reporting of unknown metabolites (markers) (p. 219, col. 2, para. 3). Sumner teaches that, at minimum, two independent data relative to properly identify a metabolite (marker) including chemical shift and other metabolite identification such as NMR spectra should be reported (p. 218, col. 2, para. 3-5) to provide additional confidence in the identification of the compound and provide unambiguous identification of stereo configuration (p. 219, col. 1, para. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method disclosed by Lau to include wherein the chromatogram is extracted at an NMR chemical shift that is characteristic to the at least one marker compound, firstly because that is an inherent reporting characteristic of a spectrum of interest (Lau: Appendix 4.1, p. 249-251), and second, for the benefit of properly identifying a marker (such as a metabolite) (Sumner: p. 218, col. 2, para. 3-5) and to provide additional confidence in the identification and stereo configuration of said marker (Sumner: p. 219, col. 1, para. 1).    

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lau, as applied to claim 1, in view of Waters Corporation ("Empower Software Acquisition and Processing: Theory Guide," 2002), hereinafter Waters.
In regards to claim 16, Lau is silent on a method wherein integrating the at least one peak of the extracted chromatogram comprises detecting a start point and an end point of a baseline of the at least one peak, calculating areas and heights of the at least one peak, and finding apex retention times of the at least one peak.
	Waters discloses the analogous art of providing data acquisition and processing of chromatogram data (p. 21, sections 1.1.1 and 1.1.2.). Waters teaches that integration is inherently the process of calculating an area that is bounded in part or in whole by a curved line and enables determination of the retention time, height, and area (p. 21, para. 1-3) and integration of a peak requires a start point (determining peak start), an end point (determining peak end), and peak apex (p. 75, para. 3). Waters further teaches that integration of chromatographic peaks enables creation of calibration curves and ultimately quantitation of the source components (p. 21, para. 4).   
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Lau to include wherein integrating the at least one peak of the extracted chromatogram comprises detecting a start point and an end point of a baseline of the at least one peak, calculating areas and heights of the at least one peak, and finding apex retention times of the at least one peak for the benefit of enabling determination of the retention time, height, and area of the peak (Waters: p. 21, para. 1-3) and creation of calibration curves and ultimately quantitation of the source components (Waters: p. 21, para. 4). 
	In regards to claim 17, Lau is silent on a method wherein quantifying peaks on the extracted chromatogram comprises calculating a relative peak area of the at least one peak, relative to the sum of the peak areas of all the detected peaks on the extracted chromatogram.
	Waters discloses the analogous art of providing data acquisition and processing of chromatogram data (p. 21, sections 1.1.1 and 1.1.2.). Waters teaches that calculating a relative peak area and height percent relative to the total area or height of all integrated peaks enables quantitation without needing to perform calibration (p. 128, para. 5).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Lau to include wherein quantifying peaks on the extracted chromatogram comprises calculating a relative peak area of the at least one peak, relative to the sum of the peak areas of all the detected peaks on the extracted chromatogram for the benefit of quantitation without needing to perform calibration (p. 128, para. 5).
	
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lau, as applied to claim 1, in view of Kamlage et al. (US 2013/0140452), hereinafter Kamlage.
In regards to claim 18, Lau discloses a method further comprising identifying a mass to charge ratio of an ion that is characteristic to the at least one marker compound (The respective parent ions of [the marker] parent ions of ganoderic acid C2, A, H and F are 500.1, 498.9, 573.0 and 570.1 m/z) (p. 176, para. 1).
However, Lau is silent on a method wherein the method further comprises calculating an intensity of the at least one band.
Kamlage discloses the analogous art of comparing biomarkers to a biomarker reference ([0008]) and is within the same field of endeavor of characterizing markers or biomarkers and addresses the same problem of comparing a marker compound to a standard, known spectrum or other data criteria. Kamlage teaches that various techniques are known in the art of compound determination including mass spectrometry, nuclear magnetic resonance (NMR), ultraviolet (UV) spectroscopy, and Fourier transform infrared analysis (FT-IR) ([0031]) and further teaches that a biomarker (marker) of interest is characterized by information such as intensity value being related to the abundance of said biomarker (marker) in the sample ([0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Lau to further comprise calculating an intensity of the at least one band for the benefit of characterizing the abundance of a marker in the sample (Kamlage: [0029]).
In regards to claim 19, Lau discloses a method further comprising identifying a maximum absorption wavelength (Triterpenoids have good absorption in about 240-260 nm, 254 nm was selected as that is the absorption maxima) (p. 173, para. 1).
However, Lau is silent on a method further comprising calculating an intensity of the at least one band.
Kamlage discloses the analogous art of comparing biomarkers to a biomarker reference ([0008]) and is within the same field of endeavor of characterizing markers or biomarkers and addresses the same problem of comparing a marker compound to a standard, known spectrum or other data criteria. Kamlage teaches that various techniques are known in the art of compound determination including mass spectrometry, nuclear magnetic resonance (NMR), ultraviolet (UV) spectroscopy, and Fourier transform infrared analysis (FT-IR) ([0031]) and further teaches that a biomarker (marker) of interest is characterized by information such as intensity value being related to the abundance of said biomarker (marker) in the sample ([0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Lau to further comprise calculating an intensity of the at least one band for the benefit of characterizing the abundance of a marker in the sample (Kamlage: [0029]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over modified Lau, as applied to claim 10, further in view of Kamlage.
In regards to claim 20, modified Lau discloses a method comprising identifying a maximum absorption wavenumber (Lau: NIRS was used to evaluate the quality of three CHM [Chinese Herbal Medicines]… in terms of differentiation of the species, prediction of markers contents and biological effect… in order to extend the applicability of NIR to different CHM, a better algorithm… is developed by selecting appropriate wavelength regions which correlate more with the parameters as predicted… The case of Ganoderma shows the algorithm is capable to develop a model for the prediction of markers with low content (<0.1%), abstract, p. II, para. 2 to p. III, para. 2; we tried to use NIRS in quality control of three multi-species CHM… Chromatographic methods are developed and validated to determine corresponding markers in these three herbs to provide accurate information to establish classification and quantitation models. We developed systematic procedures for developing NIR analytical methods and new chemometrics to establish more reliable models to assess different quality parameters (chemical contents, biological activities) in different CHM, p. 3, para. 4 to p. 4, para. 1).
However, modified Lau is silent on a method further comprising calculating an intensity of the at least one band.
Kamlage discloses the analogous art of comparing biomarkers to a biomarker reference ([0008]) and is within the same field of endeavor of characterizing markers or biomarkers and addresses the same problem of comparing a marker compound to a standard, known spectrum or other data criteria. Kamlage teaches that various techniques are known in the art of compound determination including mass spectrometry, nuclear magnetic resonance (NMR), ultraviolet (UV) spectroscopy, and Fourier transform infrared analysis (FT-IR) ([0031]) and further teaches that a biomarker (marker) of interest is characterized by information such as intensity value being related to the abundance of said biomarker (marker) in the sample ([0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method disclosed by Lau to further comprise calculating an intensity of the at least one band for the benefit of characterizing the abundance of a marker in the sample (Kamlage: [0029]).
	
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over modified Lau, as applied to claim 12, in view of Sumner, and further in view of Kamlage.
	In regards to claim 21, modified Lau-Sumner discloses identifying a chemical shift of spectral peaks (see 35 U.S.C. 103 rejection of claim 13 above; Lau: Appendix 4.1, p. 249-251; Sumner: p. 218, col. 2, para. 3-5; Sumner: p. 219, col. 1, para. 1).
	In regards to claim 21, modified Lau is silent on a method further comprising identifying a chemical shift of spectral peaks and calculating an intensity of the at least one band.
As previously discussed above, Lau discloses evaluation of the purity of standard compounds corresponding to markers (puerarin, dadzin, dadzein, genistin and genistein) by means of a nuclear magnetic resonance (NMR) spectrometer (p. 65, para. 3). Lau makes apparent that it is known in the art that a characteristic spectrum is inherently reported by its chemical shift as shown by Lau’s Appendix 4.1 (p. 249-251).
Sumner discloses the analogous art of providing minimum reporting standards for chemical analysis (abstract) and minimum reporting of unknown metabolites (markers) (p. 219, col. 2, para. 3). Sumner teaches that, at minimum, two independent data relative to properly identify a metabolite (marker) including chemical shift and other metabolite identification such as NMR spectra should be reported (p. 218, col. 2, para. 3-5) to provide additional confidence in the identification of the compound and provide unambiguous identification of stereo configuration (p. 219, col. 1, para. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method disclosed by Lau to include wherein the chromatogram is extracted at an NMR chemical shift that is characteristic to the at least one marker compound, firstly because that is an inherent reporting characteristic of a spectrum of interest (Lau: Appendix 4.1, p. 249-251), and second, for the benefit of properly identifying a marker (such as a metabolite) (Sumner: p. 218, col. 2, para. 3-5) and to provide additional confidence in the identification and stereo configuration of said marker (Sumner: p. 219, col. 1, para. 1).    
However, modified Lau-Sumner is silent on a method further comprising calculating an intensity of the at least one band.
Kamlage discloses the analogous art of comparing biomarkers to a biomarker reference ([0008]) and is within the same field of endeavor of characterizing markers or biomarkers and addresses the same problem of comparing a marker compound to a standard, known spectrum or other data criteria. Kamlage teaches that various techniques are known in the art of compound determination including mass spectrometry, nuclear magnetic resonance (NMR), ultraviolet (UV) spectroscopy, and Fourier transform infrared analysis (FT-IR) ([0031]) and further teaches that a biomarker (marker) of interest is characterized by information such as intensity value being related to the abundance of said biomarker (marker) in the sample ([0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of modified Lau-Sumner to further comprise calculating an intensity of the at least one band for the benefit of characterizing the abundance of a marker in the sample (Kamlage: [0029]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lau, as applied to claim 1, in view of Kamlage, as applied to claim 18, further in view of Clarke et al. (US 2006/0228809), hereinafter Clarke.
	In regards to claim 22, modified Lau-Kamlage is silent on a method wherein the intensity is a relative ion peak abundance of a most intensive ion peak in the extracted spectrum.
	Clarke discloses the analogous art of mass spectrometry analysis methods (abstract). Clarke teaches that it is known in the art that a mass spectrometer inherently produces a mass spectrum comprising a relative ion peak abundance (relative abundance) and said relative abundance can be compared to a known table corresponding to the original sample or providing a molecular standard given a standard curve ([0046]) and that a relative abundance can be converted to an absolute amount of the original analyte ([0051]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Lau-Kamlage to include wherein the intensity is a relative ion peak abundance of a most intensive ion peak in the extracted spectrum because that is inherently how a mass spectrum is produced (Clarke: [0046]) and for the benefit of converting the relative abundance to an absolute amount of the original analyte because the relative abundance is required to enable any further quantitation (Clarke: [0051]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Farag et al. (“Comparative metabolite profiling and fingerprinting of medicinal licorice roots using a multiplex approach of GC-MS, LC-MS and 1D NMR techniques,” 13 February 2012) discloses methods of authentication of ground licorice samples (p. 61, col. 1, para. 2) by analytical methods including mass spectrometry (MS), nuclear magnetic resonance spectrometry (NMR) (abstract).
Liang et al. (“Quality control of herbal medicines,” 05 December 2004) discloses methods of authentication and identification of herbal products (abstract) by analytical methods including HPLC-MS, HPLC-NMR, high-performance liquid chromatography-diode array detection (HPLC-DAD) (p. 55, col. 1, para. 1) and teaches the usefulness of hyphenated chromatography systems with UV and Fourier-transform infrared spectrometry in authentication of herbal medicines (p. 58, col. 1, para. 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1796                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797